Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown.
	Brown discloses a pipeline connected to a tank with valved receiver bodies. With respect to the recitation of a detachable connection, it is submitted that the disclosed “connection” (44) of figure 2 must inherently be detachable, due to the disclosure “connections that are assembled” in paragraph 30 . With respect to claim 15, this is shown in figure 2 of Brown.
3.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
With respect to claims 3 and 4, while the connection of Brown is only identified as being above the valve, it obviously appears that there is another unnumbered connection structure shown below the valve in figure 2; and figure 1 shows both upper and lower valves.
	With respect to claims 5-7, it is submitted that, while no seal is explicitly shown in Brown, such a seal will obviously be required at the disclosed flange connections, to prevent leakage.
	4.	Claims 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Balasubramanian.
	Claim 8 differs from Brown in recitation of a sensor, specified to be a wave source  sensor in claim 10 for determination if the tank is filled. The use of a sensor to detect solids accumulation is well known, and an example, using a wave source sensor, is shown by Balasubramanian. It would therefore have been obvious for one skilled in the art to use such a sensor to determine when the tank of Brown needs emptying. 
	With respect to claims 9 and 12, it is submitted that the sensor may obviously be positioned at any desired location, to optimize the reading and accuracy.
6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 10 above, and further in view of Gurfinkel or Tucker.
	Claim 11 differs from claim 10 in recitation of a weigh scale. It is known to use weigh scales to determine the amount of settled solids, as exemplified by Gurfinkel (74) and Tucker (204). It would therefore have been obvious for one skilled in the art to add a scale to the device of claim 10, to measure the amount of solids collected.

	Claims 13 and 14 differ from Brown in recitation of a perforated plate with inclined perforations. It is known to use such a plate in a similar flowline separator, as exemplified by Greenaway (10). It would therefore have been obvious for one skilled in the art to add such a plate to the separator of Brown, to improve separation and solids capture.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. 	Claims 1-10, 12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,905,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of claims 1-4, 8 and 10 is recited in the method claims. With respect to claims 5-7, it is submitted that a seal is obviously required to prevent leakage. With respect to claims 9 and 12, it is submitted that the placement and orientation of the sensor would have been an obvious matter of optimization failing to patentably .
 	10.	Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,905,975 in view of Gurfinkel or Tucker. 
	While the scale of claim 11 is not recited in the claims of the patent, its recitation fails to patentably distinguish over the patent, as scales in similar systems are known, as disclosed by Gurfinkel and Tucker.
11.	Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,905,975 in view of Greenaway. 
While the plate of claims 13 and 14 is not recited in the claims of the patent, its recitation fails to patentably distinguish over the patent, as such a plate is known in a similar separator, as shown by Greenaway. 
12.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,905,975 in view of Brown. 
While the upstream inclined member of claim 15 is not recited in the claims of the patent, its recitation fails to patentably distinguish over the patent, as such a configuration is known in a similar system, as shown by Brown.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778